DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 08/04/2021 are accepted by the Examiner.
Specification
The disclosure filed on 08/04/2021 is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation in lines 17-19 of claim 10 “wherein the distance between subcarriers is determined to be either (1) a first value for a first resource unit size used in the frame and (2) a second value for a second resource unit size used in the frame” is indefinite because it is not clear what the applicant is trying to claim, “to be either” “a” and “b” is indefinite. What is the applicant trying to claim: (A) “to be either” “a” or “b” or (B) “to be” “a” and “b”
Regarding claims 11-18, they are rejected because they depend directly or indirectly from claim 10, and claim 10 is rejected.
Regarding claim 19, the recitation in lines 14-16 of claim 19 “wherein the distance between subcarriers is determined to be either (1) a first value for a first resource unit size used in the frame and (2) a second value for a second resource unit size used in the frame” is indefinite because it is not clear what the applicant is trying to claim, “to be either” “a” and “b” is indefinite. What is the applicant trying to claim: (A) “to be either” “a” or “b” or (B) “to be” “a” and “b”
Regarding claim 20, the recitation in lines 6-7 of claim 20 “wherein the second resource unit size is one of 2x996 tones, 3x996 tones, and 4x996 tones” is indefinite because it is not clear what the applicant is trying to claim, “one of” “a” “b” and “c” is indefinite. What is the applicant trying to claim: (A) “to be either” “a”, “b” or “s” or (B) “to be” “a”, “b” and “c”
Regarding claim 20, it is rejected because they depend directly from claim 19, and claim 19 is rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11115163 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present applicantion are anticipated by claims 1-20 of U.S. Patent No. US 11115163 B2.

Present Application
US 11115163 B2
1. A method for encoding a bitstream for a frame in a wireless transmission, the method comprising: 


performing, by the wireless device, encoding on the bitstream to generate an encoded bit stream that includes the bitstream and parity bits; processing, by the wireless device, the encoded bitstream to generate constellation points in one or more encoded streams; determining, by the wireless device, a distance between subcarriers in an Orthogonal Frequency Division Multiplexing (OFDM) symbol of the frame; performing, by the wireless device, low-density parity-check (LDPC) tone mapping based on the one or more encoded streams and on the determined distance between subcarriers to generate a permuted stream of complex numbers; and setting an indication in the frame as to whether data is duplicated between a plurality of resource units of the frame, wherein the distance between subcarriers is determined to be 18 for a first resource unit size used in the frame
4. A method for encoding a bitstream for a frame in a wireless transmission, the method comprising: receiving, by an error correction unit of a wireless device, the bitstream; 
performing, by the error correction unit, encoding on the bitstream to generate an encoded bit stream that includes the bitstream and parity bits; processing, by a constellation unit of the wireless device, the encoded bitstream to generate constellation points in one or more encoded streams; determining, by a low-density parity-check (LDPC) tone mapper of the wireless device, a distance between subcarriers in an Orthogonal Frequency Division Multiplexing (OFDM) symbol of the frame; and performing, by the LDPC tone mapper, LDPC tone mapping based on the one or more encoded streams and on the determined distance between subcarriers to generate a permuted stream of complex numbers, wherein the distance between subcarriers is determined to be either (1) 18 for a first resource unit size used in the frame or (2) 20 for a second resource unit size used in the frame, and wherein the first resource unit size is 726 tones
setting an indication in the frame as to whether data is duplicated between a plurality of resource units of the frame.
2. The method of claim 1, wherein the first resource unit size is 726 tones
1… the 
first resource unit size is 726 tones
3. The method of claim 2, wherein a number of data subcarriers per frequency segment (N.sub.sd) of the first resource unit size is 702 and a number of pilot subcarriers per frequency segment (Nsp) of the first resource unit size is 24
2. The method of claim 1, wherein a number of data subcarriers per frequency segment (N.sub.sd) of the first resource unit size is 702 and a number of pilot subcarriers per frequency segment (Nsp) of the first resource unit size is 24
4. The method of claim 1, wherein the distance between subcarriers is determined to be 20 for a second resource unit size used in the frame
1. wherein the distance between subcarriers is determined to be either (1) 18 for a first resource unit size used in the frame or (2) 20 for a second resource unit size used in the frame
5. The method of claim 4, wherein the second resource unit size is one of 2×996 tones, 3×996 tones, or 4×996 tones
3. The method of claim 1, wherein the second resource unit size is one of 2×996 tones, 3×996 tones, or 4×996 tones
6. The method of claim 1, wherein setting the indication includes modifying a set of fields in the frame to a first state to indicate that data is duplicated between the plurality of resource units of the frame and is set to a second state to indicate that data is not duplicated between the plurality of resource units of the frame
5. The method of claim 4, wherein setting the indication includes modifying a set of fields in the frame to a first state to indicate that data is duplicated between the plurality of resource units of the frame and is set to a second state to indicate that data is not duplicated between the plurality of resource units of the frame
7. The method of claim 6, wherein the frame includes a signaling field in a preamble of the frame and the signaling field includes a set of user fields for the wireless device, wherein the indication is in the set of user fields
6. The method of claim 5, wherein the frame includes a signaling field in a preamble of the frame and the signaling field includes a set of user fields for the wireless device, wherein the indication is in the set of user fields
8. The method of claim 7, wherein the wireless transmission is a non-multi-user multiple-input multiple-output transmission
8. The method of claim 6, wherein the wireless transmission is a non-multi-user multiple-input multiple-output transmission
9. The method of claim 6, wherein the plurality of resource sizes includes one of (1) two 996-tone resource units or (2) four 996-tone resource units
7. The method of claim 5, wherein the plurality of resource sizes includes one of (1) two 996-tone resource units or (2) four 996-tone resource units
10. A device for encoding a bitstream for a frame in a wireless transmission, the device comprising: a memory device storing a set of instructions; and a processor coupled to the memory device, wherein the set of instructions when executed by the processor cause the device to: 
perform encoding on the bitstream to generate an encoded bit stream that includes the bitstream and parity bits; process the encoded bitstream to generate constellation points in one or more encoded streams; determine a distance between subcarriers in an Orthogonal Frequency Division Multiplexing (OFDM) symbol of the frame; and perform low-density parity-check (LDPC) tone mapping based on the one or more encoded streams and on the determined distance between subcarriers to generate a permuted stream of complex numbers; and set an indication in the frame as to whether data is duplicated between a plurality of resource units of the frame, wherein the distance between subcarriers is determined to be either (1) a first value for a first resource unit size used in the frame and (2) a second value for a second resource unit size used in the frame
9. A device for encoding a bitstream for a frame in a wireless transmission, the device comprising: a memory device storing a set of instructions; and a processor coupled to the memory device, wherein the set of instructions when executed by the processor cause the device to: receive the bitstream; 
perform encoding on the bitstream to generate an encoded bit stream that includes the bitstream and parity bits; process the encoded bitstream to generate constellation points in one or more encoded streams; determine a distance between subcarriers in an Orthogonal Frequency Division Multiplexing (OFDM) symbol of the frame; perform low-density parity-check 
(LDPC) tone mapping based on the one or more encoded streams and on the determined distance between subcarriers to generate a permuted stream of complex numbers, 
wherein the distance between subcarriers is determined to be either (1) 18 for a first resource unit size used in the frame or (2) 20 for a second resource unit size used in the frame; and set an indication in the frame as to whether data is duplicated between a plurality of resource units of the frame
11. The device of claim 10, wherein the first resource unit size is 726 tones
10. The device of claim 9, wherein the first resource unit size is 726 tones
12. The device of claim 11, wherein the first value is 18 and the second value is 20
9.. wherein the distance between subcarriers is determined to be either (1) 18 for a first resource unit size used in the frame or (2) 20 for a second resource unit size used in the frame
13. The device of claim 11, wherein a number of data subcarriers per frequency segment (N.sub.sd) of the first resource unit size is 702 and a number of pilot subcarriers per frequency segment (Nsp) of the first resource unit size is 24
13. The device of claim 10, wherein a number of data subcarriers per frequency segment (N.sub.sd) of the first resource unit size is 702 and a number of pilot subcarriers per frequency segment (Nsp) of the first resource unit size is 24
14. The device of claim 10, wherein the second resource unit size is one of 2×996 tones, 3×996 tones, or 4×996 tones
15. The device of claim 12, wherein the plurality of resource sizes includes one of (1) two 996-tone resource units or (2) four 996-tone resource units
15. The device of claim 10, wherein setting the indication includes modifying a set of fields in the frame to a first state to indicate that data is duplicated between the plurality of resource units of the frame and is set to a second state to indicate that data is not duplicated between the plurality of resource units of the frame
12. The device of claim 9, wherein setting the indication includes modifying a set of fields in the frame to a first state to indicate that data is duplicated between the plurality of resource units of the frame and is set to a second state to indicate that data is not duplicated between the plurality of resource units of the frame	
16. The device of claim 15, wherein the frame includes a signaling field in a preamble of the frame and the signaling field includes a set of user fields for the wireless device, wherein the indication is in the set of user fields
14. The device of claim 12, wherein the frame includes a signaling field in a preamble of the frame and the signaling field includes a set of user fields for the wireless device, wherein the indication is in the set of user fields
17. The device of claim 16, wherein the wireless transmission is a non-multi-user multiple-input multiple-output transmission
16. The device of claim 14, wherein the wireless transmission is a non-multi-user multiple-input multiple-output transmission
18. The device of claim 15, wherein the plurality of resource sizes includes one of (1) two 996-tone resource units or (2) four 996-tone resource units
15. The device of claim 12, wherein the plurality of resource sizes includes one of (1) two 996-tone resource units or (2) four 996-tone resource unit
19. A non-transitory machine-readable medium that stores instructions, which when executed by a processor of a wireless device, cause the wireless device to: 
perform encoding on the bitstream to generate an encoded bit stream that includes the bitstream and parity bits; process the encoded bitstream to generate constellation points in one or more encoded streams; determine a distance between subcarriers in an Orthogonal Frequency Division Multiplexing (OFDM) symbol of the frame; and perform low-density parity-check (LDPC) tone mapping based on the one or more encoded streams and on the determined distance between subcarriers to generate a permuted stream of complex numbers, set an indication in the frame as to whether data is duplicated between a plurality of resource units of the frame, 
wherein the distance between subcarriers is determined to be either (1) a first value for a first resource unit size used in the frame and (2) a second value for a second resource unit size used in the frame
19. A non-transitory machine-readable medium that stores instructions, which when executed by a processor of a wireless device, cause the wireless device to: receive the bitstream; 
perform encoding on the bitstream to generate an encoded bit stream that includes the bitstream and parity bits; process the encoded bitstream to generate constellation points in one or more encoded streams; determine a distance between subcarriers in an Orthogonal Frequency Division Multiplexing (OFDM) symbol of the frame; and perform low-density parity-check (LDPC) tone mapping based on the one or more encoded streams and on the determined distance between subcarriers to generate a permuted stream of complex numbers, 



wherein the distance between subcarriers is determined to be either (1) 18 for a first resource unit size used in the frame or (2) 20 for a second resource unit size used in the frame, and wherein the second resource unit size is one of 2×996 tones, 3×996 tones, or 4×996 tones wherein the set of instructions, when executed by the processor further cause the wireless device to: set an indication in the frame as to whether data is duplicated between a plurality of resource units of the frame, and wherein setting the indication includes modifying a set of fields in the frame to a first state to indicate that data is duplicated between the plurality of resource units of the frame and is set to a second state to indicate that data is not duplicated between the plurality of resource units of the frame	
20. The non-transitory machine-readable medium of claim 19, 
wherein the first resource unit size is 726 tones; wherein a number of data subcarriers per frequency segment (N.sub.sd) of the first resource unit size is 702 and a number of pilot subcarriers per frequency segment (Nsp) of the first resource unit size is 24; and 
wherein the second resource 
unit size is one of 2×996 tones, 3×996 tones, and 4×996 tones
18. The non-transitory machine-readable medium of claim 17, 
 wherein the first resource unit size is 726 tones; and wherein a number of data subcarriers per frequency segment (N.sub.sd) of the first resource unit size is 702 and a number of pilot subcarriers per frequency segment (Nsp) of the first resource unit size is 24
claim 17… wherein the second resource unit size is one of 2×996 tones, 3×996 tones, or 4×996 tones	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636